DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 26 FEB 2021 election (ELC.) with traverse of Species I, claims 1-3, 5-13, 16, and 17, is acknowledged. Applicants assert that the subject matter of Species I-III is not necessarily mutually exclusive (ELC. page 1); and 2 serious burden does not exist (ELC. Page 2). Applicants’ assertions are not persuasive because: 1. species always refer to different embodiments of an invention (cf. MPEP §§ 806.04(e) and 806.04(f)); 2. each species requires a different field of search (e.g., searching different classes/subclasses or e-resources, or employing different search queries); 3. prior art applicable to one species would not likely be applicable to another species; and/or 4. the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims 4, 14, 15, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.
Continuity Information
The instant application is a division of 15939211, filed 28 MAR 2018, now US Patent Number 10763207.
Domestic Benefit
15939211 claims priority from provisional application 62589529 (21 NOV 2017).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 JUL 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of ELLIS-MONAGHAN et al. (US 20160079451; below, “ELLIS-MONAGHAN”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, ELLIS-MONAGHAN, in FIGS. 1-5 and related text, e.g., Abstract, paragraphs [0001] to [0036], discloses a method of manufacturing metallic interconnects for an integrated circuit, the method comprising:

    PNG
    media_image1.png
    819
    546
    media_image1.png
    Greyscale
		forming (FIG. 2) an interconnect layout comprising at least one line (20), the at least one line (20) comprising a non-diffusing material;
forming (FIG. 2) a diffusing barrier layer (12) on the at least one line (20);
forming (FIG. 3) at least one opening (22) in the diffusing barrier layer (12), the at least one opening (22) extending completely through the diffusing barrier layer (12) and exposing an exposed portion of the at least one line (20);
depositing (FIG. 4) a diffusing layer (21) on the diffusing barrier layer (12), a portion of the diffusing layer (21) contacting the exposed portion of the at least one line (20); and
thermally reacting (e.g., [0026]-[0027]) the diffusing layer (21) to form the metallic interconnects, wherein the thermally reacting the diffusing layer (21) chemically diffuses a material of the diffusing layer (21) into the at least one line (20) and causes at least one crystalline grain to grow along a length of the at least one line (20) from at least one nucleation site defined at an interface between the portion of the diffusing layer (21) and the exposed portion of the at least one line (20).
Thus, ELLIS-MONAGHAN anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that ELLIS-MONAGHAN’s method cannot constitute each and every claimed step, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of ELLIS-MONAGHAN because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, ELLIS-MONAGHAN discloses the method of claim 1, wherein the thermally reacting the diffusing layer (21) silicidizes (e.g., [0026]-[0027]. Giving the term “silicidizes” its broadest reasonable interpretation (BRI) consistent with the specification, ELLIS-MONAGHAN satisfies this element. MPEP §§ 2111 and 2131.) the at least one line (20).
RE 3, ELLIS-MONAGHAN discloses the method of claim 1, wherein the portion of the diffusing layer (21) extends down (FIG. 4) through the at least one opening (22) in the diffusing barrier layer (12).
RE 5, ELLIS-MONAGHAN discloses the method of claim 1, wherein the diffusing barrier layer (12) is an insulator (e.g., [0020]).
RE 8, ELLIS-MONAGHAN discloses the method of claim 1, wherein the diffusing layer (21) comprises a metal or a metal alloy (e.g., [0025]).
RE 9, ELLIS-MONAGHAN discloses the method of claim 8, wherein the metal is nickel and the metal alloy is nickel alloy (e.g., [0025]).
RE 10, ELLIS-MONAGHAN discloses the method of claim 1, further comprising selectively removing (e.g., [0029]) unreacted material of the diffusing layer (21) after the thermally reacting the diffusing layer (21).
RE 11, ELLIS-MONAGHAN discloses the method of claim 10, further comprising selectively removing (e.g., [0029]) the diffusing barrier layer (12) after the selectively removing the unreacted material of the diffusing layer (21).
RE 12, ELLIS-MONAGHAN discloses the method of claim 1, wherein the forming the interconnect layout comprises depositing the non-diffusing material and patterning (e.g., [0023]) the non-diffusing material into the at least one line (20).
RE 13, ELLIS-MONAGHAN discloses the method of claim 1, wherein the forming the interconnect layout comprises conformal deposition (e.g., [0023]) of the non-diffusing material into a damascene trench pattern in an insulating layer (e.g., 12).
RE 16, ELLIS-MONAGHAN discloses the method of claim 1, wherein the thermally reacting the diffusing layer (21) is performed at a temperature from approximately 350° C. to approximately 550° C (e.g., [0026]-[0027]).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS-MONAGHAN as evidenced in or in view of CHANDHOK et al. (US 20190035677; below, “CHANDHOK”). MPEP § 2143(A)-(G).
RE 6, ELLIS-MONAGHAN discloses the claimed invention except for the method of claim 1, wherein the non-diffusing material is amorphous silicon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use amorphous silicon; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. CHANDHOK’s [0092] and [0107].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use amorphous silicon as the non-diffusing material in ELLIS-MONAGHAN because CHANDHOK shows this to be a functionally equivalent alternate expedient.
RE 7, ELLIS-MONAGHAN discloses the claimed invention except for the method of claim 1, wherein the non-diffusing material is polycrystalline silicon. It would have been obvious … to use polycrystalline silicon; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. CHANDHOK’s [0092] and [0107].
It would have been obvious … to use polycrystalline silicon as the non-diffusing material in ELLIS-MONAGHAN because CHANDHOK shows this to be a functionally equivalent alternate expedient.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ELLIS-MONAGHAN as evidenced in or in view of Sedky et al. (US 20100032812; below, “Sedky”). MPEP § 2143(A)-(G).
RE 17, ELLIS-MONAGHAN discloses the claimed invention except for the method of claim 1, wherein each crystalline grain of the at least one crystalline grain has a length from approximately 20 nm to approximately 500 nm, the length of each crystalline grain being oriented along a length of at least one of the metallic interconnects. Grain size is recognized as a result-effective variable. Grain size is controlled by adjusting time, temperature, pressure, pulse laser fluence, etc., of an annealing process. Discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). As evidence, cf. Sedky’s [0057], [0058], and Figure 4. Applicants are reminded that an overlap in ranges disclosed by prior art is sufficient to support a finding of obviousness. In re Applied Materials, Inc., Case Nos. 11-1461, -1462, -1463, -1464 (Fed. Cir., Aug. 29, 2012).
Claims 1-3, 5-13, 16, and 17 are rejected.
Conclusion
The prior art made of record and not relied upon, Madakasira et al. (US 20080237871), is considered pertinent to applicants’ disclosure. Madakasira does not teach, inter alia, thermally reacting a diffusing layer to form metallic interconnects, wherein the thermally reacting the diffusing layer chemically diffuses a material of the diffusing layer into at least one line and causes at least one crystalline grain to grow along a length of the at least one line from at least one nucleation site defined at an interface between a portion of the diffusing layer and an exposed portion of the at least one line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815